Citation Nr: 1100264	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  08-19 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include depression, depressive disorder, adjustment 
reaction, anxiety disorder, and posttraumatic stress disorder 
(PTSD).

2.  Entitlement to service connection for lung nodules and 
respiratory problems, to include as due to herbicide exposure and 
asbestosis exposure.

3.  Entitlement to service connection for a skin disorder, to 
include pityriasis rosea, tinea pedis, and solar keratosis, and 
to include as due to herbicide exposure and asbestosis exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States




WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's spouse


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to June 1972.

The Veteran's PTSD claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in 
Jackson, Mississippi, that denied the benefit sought on appeal.  

The Veteran's skin and lung claims come before the Board on 
appeal from a rating decision of the VA RO in Nashville, 
Tennessee, that denied the benefits sought on appeal.  

The RO in Nashville, Tennessee, is currently handling all of the 
appeals.

The Board notes that although additional medical evidence was 
submitted after the April 2010 Board certification of this 
appeal, the Veteran's representative waived the Veteran's right 
to have this evidence reviewed in the first instance by the RO in 
a December 2010 statement.

The Board notes that the psychiatric claim on appeal has 
previously been developed to include only PTSD.  However, the 
Court of Appeals for Veterans Claims (CAVC or Court) has recently 
held that the scope of a mental health disorder claim includes 
any mental disorder that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and the 
other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  As such, the claim on appeal has been recharacterized to 
include any psychiatric disorder.

Initially, the Board notes that this claim has been subject to 
Chairman's Memorandum 01-06-24 (September 21, 2006), which 
instituted a stay on all cases affected by the Court decision in 
Haas v. Nicholson, 20 Vet. App. 257 (2006) that reversed a 
decision of the Board which denied service connection for 
disabilities claimed as a result of exposure to herbicides.  On 
May 8, 2008, the United States Court of Appeals for the Federal 
Circuit issued its decision in Haas v. Peake, 525 F.3d 1168 (Fed. 
Cir. 2008) wherein it reversed the Court's decision, and issued 
mandate in Haas effective October 16, 2008.  A petition for a 
writ of certiorari in Haas was denied by the United States 
Supreme Court on January 21, 2009.  See Haas v. Peake, 77 
U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  In light of the 
foregoing and Chairman's Memorandum 01-09-03 (January 22, 2009), 
which rescinds Chairman's Memorandum 01- 06-24 in its entirety, 
the Board finds it may now proceed in the instant appeal.

The issues of entitlement to service connection for an acquired 
psychiatric disorder, to include depression, depressive disorder, 
adjustment reaction, anxiety disorder, and PTSD, and entitlement 
to service connection for lung nodules and respiratory problems, 
to include as due to herbicide exposure and asbestosis exposure, 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The Veteran sustained skin problems during his active military 
service.  Thus, chronic in-service symptoms and continuous post-
service symptoms relating to his skin disorder are established, 
and the weight of the competent evidence is at least in relative 
equipoise on the question of whether the currently diagnosed skin 
disorder is related to his active military service.



CONCLUSION OF LAW

The criteria for service connection for the Veteran's skin 
disorder, to include pityriasis rosea, tinea pedis, and solar 
keratosis, have been met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish direct service connection, the record must contain: 
(1) medical evidence of a current disorder; (2) medical evidence, 
or in certain circumstances, lay testimony, of in-service 
incurrence or aggravation of an injury or disease; and, (3) 
medical evidence of a nexus between the current disorder and the 
in-service disease or injury.  In other words, entitlement to 
service connection for a particular disorder requires evidence of 
the existence of a current disorder and evidence that the 
disorder resulted from a disease or injury incurred in or 
aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).

In addition, if a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
However, continuity of symptoms is required where a disorder in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b).

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d).  The Board must determine whether the evidence supports 
the claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of the 
evidence is against the claim, in which case, service connection 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Taking the first element of service connection, the Veteran has a 
current diagnosis of a chronic skin disorder, recently documented 
in a June 2007 VA medical treatment report.  Specifically, the 
Veteran was diagnosed with tinea pedis and solar keratosis.

The claims file also contains lay evidence supporting both the 
in-service incurrence of his disorder, as well as evidence of 
continuity of symptomatology since discharge.  The lay evidence 
includes the Veteran's and the Veteran's spouse's July 2010 
hearing testimony, a May 2007 lay statement from the Veteran's 
pastor, and a lay statement from the Veteran's half brother.  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence that it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); see Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (finding, "although interest may affect the 
credibility of testimony, it does not affect competency to 
testify").

In this case, the Board finds that the Veteran is competent to 
report his symptoms because this requires only personal knowledge 
as it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  He has indicated that ever since service, he has suffered 
from rashes, sores, bumps, warts, and crusty barnacles, all 
associated with a skin disorder.  His half brother and pastor are 
competent to report what they have observed over the years.  The 
Board also finds that these statements are credible.  

In determining whether statements submitted by a Veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Here, the Veteran submitted a May 2007 statement from his pastor.  
The pastor indicated that he has known the Veteran for 
approximately 30 years (so since approximately 1977).  He stated 
that he has noticed the Veteran's skin rash on his hands, and 
over the years, the skin disorder has worsened.  The Veteran also 
submitted a lay statement from Mr. C.T., his half-brother.  Mr. 
C.T. stated that the Veteran came and visited him in boot camp in 
1969, and at that time, the Veteran had a rash on his arm.  Mr. 
C.T.  saw the Veteran again in 1971 and the Veteran still had the 
rash.  In 1971, Mr. C.T. asked the Veteran if his current rash 
was the same one that had been present in 1969, and the Veteran 
said it was the same rash.  Mr. C.T. also reported that the 
Veteran's rash had worsened in 1971.  Further, at the Veteran's 
July 2010 videoconference hearing, the Veteran's spouse also 
testified that she met the Veteran in 2006 and since she has 
known him, he has always had a skin disorder.

Additionally, the Veteran's statements are internally consistent 
as the Veteran has never alleged any etiology for his disorder 
other than the in-service incurrence of the problem.  The Board 
further notes the presence of this consistency in statements made 
to VA treatment providers over the years.  See Rucker, 10 Vet. 
App. at 73 (observing that although formal rules of evidence do 
not apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate; statements made to physicians for 
purposes of diagnosis and treatment are exceptionally trustworthy 
because the declarant has a strong motive to tell the truth in 
order to receive proper care).

The Board notes that the chronicity of in-service symptomatology 
may be established by lay evidence alone.  See Horowitz v. Brown, 
5 Vet. App. 217, 221-22 (1993) (finding that lay statements are 
competent on in-service symptoms and post-service symptoms of 
dizziness, loss of balance, hearing trouble, stumble and fall, 
and tinnitus that later formed the basis of diagnosis of 
Meniere's disease); Savage v. Gober, 10 Vet. App. 488, 496-97 
(1997) (holding sworn post-service testimony alone is sufficient 
to establish in-service fall and symptoms, and no specific in-
service medical notation, let alone diagnosis, is required).

However, the lay evidence in this case is further supported by 
the objective, medical record.  The in-service incurrence of his 
skin disorder is shown in his service treatment records (STRs).  
The Veteran's entrance examination was devoid of documentation of 
any skin problems.  In February 1967, the Veteran was treated for 
a rash on his chest and back.  In March 1968, the Veteran was 
again treated for a large itchy rash covering the trunk of his 
body.  The Veteran was diagnosed with pityriasis rosea.  In 
regards to post-service treatment, the Veteran testified that he 
experienced recurrent symptoms following his active military 
service.  However, he did not begin to receive medical treatment 
for his skin disorder until 1990 by the VA Medical Center (VAMC) 
in Jackson, Mississippi.  The RO was unable to locate the 
Veteran's VAMC outpatient records from 1990.  However, the 
Veteran's VAMC records since 2003 document his consistent skin 
disorder.

Given the totality of the evidence here, the Board finds that 
chronic in-service symptoms and continuous post-service symptoms 
relating to his skin disorder have been established.  Given this 
finding, it is not necessary to determine whether a nexus exists 
between the Veteran's current symptoms and his symptoms in 
service.  The Veteran was never afforded a VA examination and one 
is not required as the lay and medical evidence in this case is 
sufficient to allow the Board to make a decision. 

In sum, the Board finds that the preponderance of the evidence is 
in favor of the claim for service connection.  As such, the 
appeal is granted.

Notice and Assistance

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the duty 
to assist, and imposed on VA certain notification requirements.  
Without deciding whether the notice and development requirements 
of VCAA have been satisfied in the present case, it is the 
Board's conclusion that the new law does not preclude the Board 
from adjudicating the Veteran's claim for service connection.  
This is so because the Board is taking action favorable to the 
Veteran by granting service connection for the claim on appeal; a 
decision at this point poses no risk of prejudice to the Veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).


ORDER

The claim for service connection for a skin disorder, to include 
pityriasis rosea, tinea pedis, and solar keratosis, is granted, 
subject to statutory and regulatory provisions governing the 
payment of monetary benefits.


REMAND

Inasmuch as the Board regrets the additional delay of this 
matter, a remand is required before the acquired psychiatric 
disorder and skin disorder claims can be properly adjudicated.  

First, the Veteran has indicated throughout his appeal that he 
has been treated by the VAMC in Jackson, Mississippi, since 1990.  
The RO was only able to obtain the Veteran's records since 2003.  
The RO contacted the Jackson, Mississippi, VAMC and the VAMC 
indicated that they were contacting the Federal Reserve Center in 
order to obtain these records.  The RO did not wait for the VAMC 
to obtain these records before certifying the Veteran's appeals 
to the Board.  Additionally, the claims file contains an October 
2006 VA letter to the Veteran showing his appointment at the VA 
Community Based Outpatient Clinic (CBOC) in Natchez, Mississippi.  
Further, the Veteran stated at his July 2010 videoconference 
hearing that he has also been treated by the VAMC in 
Murfreesboro, Tennessee.  These records have not been associated 
with the claims file.  38 U.S.C.A. § 5103A(b)(3) requires that VA 
continue any attempts to get federal records "until the records 
are obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records would 
be futile."  Therefore, the RO must attempt to obtain and 
associate these federal records with the claims file.

Additionally, the most recent outpatient treatment records from 
the VAMC in Nashville, Tennessee, are dated from January 2010.  
The most recent outpatient treatment records from the VAMC in 
Jackson, Mississippi, are dated from May 2008.  All pertinent 
records since these dates should be obtained and added to the 
claims file. 

Finally, a remand is required in order to afford the Veteran VA 
examinations to determine the nature and etiology of his current 
acquired psychiatric disorder and lung disorder.  The Veteran has 
never been afforded VA examinations for these claims.  Thus, 
examinations are needed to determine whether his current acquired 
psychiatric disorder and lung disorder may be related to his 
active military service.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Federal Reserve Center for 
the purpose of obtaining the Veteran's VA 
outpatient treatment records from the VAMC in 
Jackson, Mississippi, for the period from 
1990 to 2002.

If no additional medical records are located, 
a written statement to that effect should be 
requested for incorporation into the record.

2.  Obtain and associate with the claims file 
all of the Veteran's treatment records from:
a.	The VA CBOC in Natchez, Mississippi; 
and,
   b.	The VAMC in Murfreesboro, Tennessee;  

Additionally, any updated VA treatment 
records from the VAMC in Nashville, 
Tennessee, since January 2010, and from the 
VAMC in Jackson, Mississippi, since May 2008, 
must be obtained and associated with the 
file.  Do not associate duplicate records 
with the file.

If no additional medical records are 
located, a written statement to that 
effect should be requested for 
incorporation into the record.

3.  Schedule the Veteran for a psychiatric 
examination with a VA psychiatrist or 
psychologist.  Properly notify the Veteran of 
the examination by sending notice of the 
details of the examination to the Veteran at 
his correct address.  Send the notice with 
sufficient time in advance to allow the 
Veteran to attend the examination.

All indicated tests and studies (to include 
psychological testing, as appropriate) should 
be accomplished, and all clinical findings 
should be reported in detail.  The claims 
folder must be provided to the examiner for 
review.  The examiner must state in the 
examination report that the claims folder has 
been reviewed.  

As part of the examination, the examiner 
should discuss any links between his current 
symptomatology and the Veteran's claimed 
stressors.  

The examiner must express an opinion as to 
whether it is "more likely than not" 
(likelihood greater than 50%), "at least as 
likely as not" (50%), or "less likely than 
not" (less than 50% likelihood) that the 
Veteran has PTSD that is based upon his 
claimed in-service stressor(s) or any other 
psychiatric disorder that is related to the 
Veteran's active military service.  A 
complete rationale should be provided for any 
opinion or conclusion.  The term "at least as 
likely as not" does not mean "within the 
realm of medical possibility."  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically sound 
to find in favor of the conclusion (e.g., 
diagnosis, etiology) as it is to find against 
the conclusion.

4.  Schedule the Veteran for a VA respiratory 
examination.  Properly notify the Veteran of 
the examination by sending notice of the 
details of the examination to the Veteran at 
his correct address.  Send the notice with 
sufficient time in advance to allow the 
Veteran to attend the examination.

All indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  The claims 
folder must be provided to the examiner for 
review.  The examiner must state in the 
examination report that the claims folder has 
been reviewed.  

The examiner must express an opinion as to 
whether it is "more likely than not" 
(likelihood greater than 50%), "at least as 
likely as not" (50%), or "less likely than 
not" (less than 50% likelihood) that the 
Veteran has a lung or respiratory disorder 
that is related to the Veteran's active 
military service, to include as due to 
herbicide exposure and asbestosis exposure.  A 
complete rationale should be provided for any 
opinion or conclusion.  The term "at least as 
likely as not" does not mean "within the realm 
of medical possibility."  Rather, it means 
that the weight of medical evidence both for 
and against a conclusion is so evenly divided 
that it is as medically sound to find in favor 
of the conclusion (e.g., diagnosis, etiology) 
as it is to find against the conclusion.
5.  After the above actions have been 
completed, readjudicate the Veteran's claims 
for entitlement to service connection for an 
acquired psychiatric disorder, to include 
depression, depressive disorder, adjustment 
reaction, anxiety disorder, and PTSD, and 
entitlement to service connection for lung 
nodules and respiratory problems, to include 
as due to herbicide exposure and asbestosis 
exposure.  If the claims remain denied, issue 
to the Veteran a supplemental statement of 
the case, and afford the appropriate period 
of time within which to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


